internal_revenue_service number release date index number ------------------------ --------------------------------------------------------------- ---------- ------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-118751-08 date date legend ------------------------- coop -------------------------------------------------------------- state year b c -------------- ------- ---------------- ------ dear ----------------- this is in response to your request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 coop is a nonexempt_cooperative that is organized under the laws of state coop markets the c of its b members coop has a december year end according to the facts submitted coop enters into c marketing and membership agreements with its members the agreements may be one-year agreements thirty- day agreements or commodity pool agreements the one-year agreement is the most common after its initial term the one-year agreement is automatically renewable for one-year terms plr-118751-08 unless either party elects to terminate the agreement the thirty-day agreement is identical to the one-year agreement except that it has a thirty-day term and is automatically renewable for thirty-day terms unless either party elects to terminate members who enter into either of these agreements participate in coop’s value-added pool the third form of agreement is the commodity pool agreement under the terms of the one-year agreement the marketing agreement a member agrees to produce and deliver to coop all of the merchantable c produced at the member’s facility or facilities listed in the agreement in the marketing agreement coop agrees to receive the c sell the same and account for the proceeds on a pool basis the member is required to warrant that all c delivered to coop will comply with all applicable laws and regulations and with the quality standards set by coop coop’s practices for paying its members for c reflect the system that has existed in the united_states for many years the market regulation of c is largely controlled by the federal government the federal government is authorized to regulate the marketing of c by establishing federal marketing orders for c in the various regional c markets the purpose for the market order system for c is to develop a steady and dependable market for c and to help correct conditions that result in price instability and disorderly marketing of c the market orders generally set the minimum price that must be paid_by handlers to c producers however cooperatives are not required to pay that price cooperatives are free to determine how they share the net_proceeds from the sale of members’ c at present coop distributes the net_proceeds from the marketing of c in two forms semi-monthly c checks and patronage_dividends paid after the close of the year when net_earnings for the year have been determined coop makes an advance to producers for c delivered during the first days of each month on or about the 25th of the month that advance is based upon what coop anticipates paying for the c for the month however coop does not pay out the entire anticipated amount in the initial advance but rather pays out a high percentage holding back the remainder in the case the actual amount turns out to be less than anticipated after the end of the month and the market order price is determined coop determines what each member is to be paid for c delivered during the month in the form of c checks and sends a second check to the member for that amount after the end of the year b members receive a patronage_dividend paid out of the coop’s net_earnings for c delivered during the course of the year coop believes that c checks should be classified as per-unit retain allocations paid in money not as purchases coop plans to begin reporting c checks in that manner starting with its year tax_return for purposes of its sec_199 computation for year coop intends to disregard c checks as well as patronage_dividends and it plr-118751-08 plans to pass through to its members the portion of the sec_199 deduction that coop will not be able to use the following rulings are requested the c checks that coop pays to b members each year for c delivered to coop constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_deduction coop’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for the c checks sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations purs may be made in money property or certificates per-unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under b or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association sec_1382 of the code provides that except as provided in sec_1382 the gross_income of any cooperative shall be determined without any adjustment as a reduction in gross_receipts an increase in cost_of_goods_sold or otherwise by reason of plr-118751-08 any allocation or distribution to a patron out of net_earnings or by reason of any amount_paid to a patron as per-unit retain allocations sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1_1382-2 provides in part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends with respect to patronage occurring during such taxable_year but only to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year for which the distribution of which it is part is paid sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as per-unit retain allocations paid in money other_property or qualified certificates with respect to marketing occurring during such taxable_year sec_1382 of the code provides that for purposes of sec_1382 in the case of a pooling arrangement for marketing products the patronage shall be treated as occurring during the taxable_year the pool closes and the marketing of products shall be treated as occurring during any taxable years the pool is open though sec_1382 of the code is awkwardly drafted the flush language of sec_1382 clarifies what it means for an item not to be taken into account it states that for purposes of this title a patronage_dividend is treated as an item_of_gross_income and as a deduction therefrom and a per-unit_retain_allocation in money or qualified certificates are treated as a deduction in arriving at gross_income sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year thus per-unit retain allocations paid in money or qualified certificates are deductions in arriving at gross_income if paid with respect to an open pool within the payment period for the taxable_year because patronage_dividends paid in money and plr-118751-08 qualified certificates are treated as deductions in arriving at gross_income form 990-c and new form 1120-c requires such dividends to be reported on schedule h as a deduction from gross_income because per-unit retain allocations paid in money or qualified certificates are treated as a deduction in arriving at gross_income they are reported on schedule a of the form 990-c which represents the cooperative’s cost_of_goods_sold this does not change the fact that coop is allowed a full deduction under sec_1382 of the code for per-unit retains paid in money or qualified certificates we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t specifically cooperatives need to include the purs in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the purs the adjustments can be made to either the inventory or the line item deduction for the purs in other words if the purs are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the purs are not deducted on a deduction line in the tax_return the purs reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the purs once while also preserving the integrity of its sec_263a calculation under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural and horticultural cooperative are allowed a deduction for an amount allocable to their portion of the qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extracted mpge in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing agricultural and horticultural products the cooperative is treated as having mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking plr-118751-08 into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_1_199-6 provides no double counting a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year sec_1_199-6 provides that the final regulations are the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that the cooperative will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment he receives from the cooperative in his own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of d of the code and the regulations thereunder coop’s c checks qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they were distributed with respect to c that coop markets for its patrons and by the fact that the patrons receive the payments based on the quantity of c delivered the c checks are determined without reference to the coop’s net_earnings the c checks were paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation and the c checks were paid within the payment period of sec_1382 plr-118751-08 based on the foregoing we rule as requested that the c checks that coop pays to b members each year for c delivered to coop constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code in computing coop’s sec_199 domestic_production_deduction coop’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for the c checks this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
